           Case 1:21-cv-06459-AT Document 7 Filed 08/13/21 Page 1 of 3


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
RAMON HERNANDEZ and RAMONA                                         DOC #:
DOMINGUEZ, on behalf of themselves, FLSA                           DATE FILED: 8/13/2021
Collective Plaintiffs, and the Class,

                              Plaintiffs,

               -against-                                               21 Civ. 6459 (AT) (DCF)

TRINITY SCHOOL REALTY HOLDING                                                   ORDER
CORPORATION d/b/a TRINITY SCHOOL, ISS
FACILITY SERVICES, INC., and JOHN DOES 1-
10,

                        Defendants.
ANALISA TORRES, District Judge:

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster
disposition of this matter, it is hereby ORDERED that the parties discuss whether they are willing to
consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the assigned
Magistrate Judge.

        If all parties consent to proceed before the Magistrate Judge, counsel for Defendants shall,
by November 29, 2021, e-mail a fully executed Notice, Consent, and Reference of a Civil Action to
a Magistrate Judge form, available at https://nysd.uscourts.gov/node/754 and attached to this order,
to Orders_and_Judgments@nysd.uscourts.gov. If the Court approves that form, all further
proceedings will then be conducted before the assigned Magistrate Judge rather than before me. An
information sheet on proceedings before magistrate judges is also attached to this order. Any appeal
would be taken directly to the United States Court of Appeals for the Second Circuit, as it would be
if the consent form were not signed and so ordered.

        If any party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, the parties must file a joint letter, by November 29, 2021, advising the Court that
the parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

       SO ORDERED.

Dated: August 13, 2021
       New York, New York
Case 1:21-cv-06459-AT Document 7 Filed 08/13/21 Page 2 of 3




                              2
Case 1:21-cv-06459-AT Document 7 Filed 08/13/21 Page 3 of 3




                              3
